 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbanyPrintingPressmen,Assistants andOffsetWorkersUnionNo. 23, AFL-CIOandBoydPrinting Company,Inc. andAlbanyTypographicalUnion No.4, AFL-CIO. Case 3-CD-402March 20, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing chargesfiled byBoyd PrintingCompany, Inc.,(hereinafterBoyd),allegingthatAlbanyPrintingPressmen,Assistants and Offset WorkersUnion No.23,AFL-CIO (hereinafter Pressmen)violated Sec-tion 8(b)(4)(D) of theAct. A dulyscheduled hearingwas held before Hearing Officer FrancisJ.Novak,Jr., on August21 and 22, 1972. All partiesappearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues.' Thereafter, Boyd,the Pressmen,and the Albany Typographical UnionNo. 4, AFL-CIO (hereinafterATU or Typogra-phers)filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and findstheyare freefrom prejudicial error.Theyare hereby affirmed.Upon the entire record in this case,including theaforementioned briefs, the Board makes the follow-ing findings:1.THE BUSINESS OF THE COMPANYThe parties stipulated, and we find, that BoydPrinting Company, Inc., is a New York corporationlocated at Albany, New York, engaged in printing asa commercial printer. The Company, during the past12-month period, has purchased materials fromoutside the State of New York in excess of $50,000for use at its Albany, New York, plant and has soldfinalprintingwork valued in excess of $50,000destined for points outside the State of New York.The parties stipulated, and we find, that BoydPrinting Company, Inc., is an employer engaged inIInternationalTypographical Unionintervened at the hearing.2The offsetprintingmethod soughtby Boydwas not intended toeliminate all of its traditional letterpress printing,which it retained, but wasto be a supplement to or an additional method of punting3The Employer's assignment in dispute was as followsAll work [offsetpreparatory ]up to the burning of the offset plate wouldbe accomplished bythe employees of Boyd Punting Company,Inc, who are members ofcommerce within the meaning of the Act. We find itwilleffectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that both thePressmenand the Typographersare labor organiza-tionswithin themeaning ofthe Act.III.THEDISPUTEThis case involves certain offset preparatory workdescribed more fully below.A.Background and Facts of the DisputeBoyd, until approximately 1 year prior to thedispute herein, was strictly a letterpress commercialprinter.However, because of a decreased volume ofbusiness due to customer loss and the fact that it wasinformed by its largest customer that in 5 years all ofthe customer's work would have to be of the coldtypevariety (offset), Boyd started investigations in early1971 to determine which offset method would bestsuit itsneeds.2Aftermaking its decision to gopartially into offset printing, Boyd purchased anoffset press, a platemaker, a camera, a film processor,and related accessory items and laid out a floor planfor the proposed transition.On or about November 23, 1971, after discussionswith representatives of thePressmenand Typogra-phers, the Employer made a tentativeassignment inrelation to its future offset printing to the typogra-phers of all work up to the burning of the offsetplate.3 During the discussions, the Pressmen objectedto the assignment.4 The Employer gave the twoUnions 10 days in which to file alternatives to thetentative assignment.On or about November 29,1971,theTypographers by letter accepted theassignment. The Pressmen failed to offer any writtenalternatives.On or about December 29, 1971, theEmployer sent letters to the presidents of bothUnions setting forth the work assignment, identicalin terms to the tentative assignment, and, on or aboutthe same date, posted the work assignmentnotice initsplant. In February 1972, the Employer receiveddelivery of the offset printing equipment. In April orMay 1972, the Employer started trial runs on itsoffset equipment and on or about June 1, 1972, itbegan full operations,assigningtasks to its employ-Albany Typographical Union No 4, AFL-CIO4ThePressmen's objection is limited to only that part of theEmployer'sassignment which assigned to the members of Typographers the preparatorywork encompassing the preparation of the negatives of the individual pages,e, operation of the camera and the imposing of these negatives on the"goldenrod"in preparation for the burning off of the plate SeeIn6, infra,for a more complete description202 NLRB No. 66 PRESSMEN,UNION NO. 23507ees in accordance with its previously announcedwork assignment.No pressmen lost work as a result of the Employ-er's assignment. In fact, additional pressmen werehired as a result of increased business. Nor did anytypographer lose work as a result of the assignment.However, if the assignment had been made to thepressmen, a layoff of typographers would have beennecessary while additional pressmen would have hadto have been hired.B.TheWork in DisputeThe work in dispute essentially covers a technologi-calchange in work traditionally performed bytypographers and crossing the line with workpreviously performed by pressmen. As the Employeroriginally operated, it was a letterpress operation. Inthis operation, known as "hottype," the customer'scopy, after being marked for style and page width, isturned over to a typographer who in turn prepares itfor the linotype operator to set the type in accord-ance with the preface style and size as indicated.5Upon customer approval of pageproof, a high qualityreproduction proof of each metal page is made on aproof press by a typographer and sent to a pasteuparea where it is pasted on a carrier sheet, allowing forproper margain and space position, and imposed ingroups in such a manner as to have properpagination. A photograph of the high quality proofsis then taken by a typographer and converted intofilm negatives with eight pages on each negative andimpositioned, allowing for margins and accuratespacing at top and bottom of the page, on a carrier orflat known as a "goldenrod."6 When this is done, theflat or "goldenrod" is turned over to the pressmen forplatemaking.C.Contentions of the PartiesThe Employer contends that the assignment to theemployees represented by Typographers was com-pelled by the pertinent collective-bargaining agree-ments; that this type of work newly evolved fromwork theretofore performed by employees represent-5The linotype machine is a mechanical device with a keyboard operatedby a typographerWhen he depresses the proper keys the machine forms aline of letters or works which automatically by hot metal makes a line ofraised letters or words properly spaced on a lead base so as to make it typehighThe line of type or slugs, including typographers' errors if any, areplaced on a galley or proof press, which is manually operated A galleyproof is taken to a typographer who checks with the customer's copy as toerrors or omissions If there are errors,they are corrected,if none, copiesare sent to the customer who approves them or makes additions When thecustomer and the typographer are fully satisfied as to the proof copies, thatisall changes and corrections having been made,the pages in final form areset up in a form on a large steel table(stone)and laid within what is called achase The chase then is turned over to the pressmen The pressmen thentake off a mat from the chase from which they cast a metal plate All of thework described above,except the making of the mat and the casting of theed by the Typographers Union; that its assignmentcaused no job losses to employees represented by thePressmen and preserved jobs for employees repre-sented by the Typographers; that the assignment ofthe disputed work to the typographers resulted ingreater efficiency, quality, and cost control; and thatthe change was necessitated by its response to itscustomers' demands.The Typographers contends that its contractclearlycallsfor the assignment of the work toemployees represented by it. Other factors reliedupon by the Typographers are industry practice; thatthe employees represented by it exercise the samework skills employed in the letterpress process as arerequired in the offset process, up to the actualprinting; that in many cases the employees represent-ed by it needed no retraining; that the work tasks inconnection with the offset process were substitutesfor tasks in the letterpress process; that the task indispute is composing room work; that it maintains atraining program for its members for the purpose ofbecoming more skilled in the substitute processes;that if the assignment were made to the pressmen,Typographers members would suffer a layoff whilethe number of pressmen would be increased; that thecomposing room at the Employer's plant is anintegratedonewithinwhich typographers fromdifferent areas therein are transferred from one workarea to another in accordance with workflow; thatthe assignment to typographers is more economicaland makes for a more steady and even workflow andpermits a high degree of quality control; and that theinterpretation of the jurisdictional clauses of theoutstanding contracts between the Employer and thetwo Unions at the time of the assignment gave theright to the Employer to assign the disputed work tothe typographers.The Pressmen contends that the work of preparingthe negatives of the individual pages, i.e., operationof the camera and the imposing of these negatives onthe goldenrod in preparation for the burning of theplate, is properly within its jurisdiction; that theemployees represented by it were awarded this typeof work by contractual agreement with Boyd; that itsmetal plate,is performedby typographers6These high quality proofsare sent to the "pasteup" area where they arepasted ona carrier with proper marginand space positions and laid out,usually in groupsof 32 so they will be in properpage sequence when theycome off thepunting pressAfter the high qualityproofs are placed ontamers,a photograph is taken bya typographer, in the instant case,of suchpages in order The 32 high quality reproduction proofs, thusphotographed,are converted to 4 film negatives with 8 pages being contained on each ofsuch negativesThe 4negatives are then placedon the "goldenrod" by atypographerin such a positionthat the 32pages are in proper page sequencewhen they come off thefolder after being printed.The "goldenrod"is then takento thepressmen for platemaking. All ofthe above work, up tothe platemaking, was performedby the Employer'stypographical employees 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers possess the necessary skills to perform thiswork which they do in other area printing plants;that pressmen can do it as efficiently and economi-cally as the typographers; and that an award of thedisputedwork to the typographers will certainlyresult in a reduction in the employment of pressmenat Boyd's, as the Company will probably phase outthe inefficient costly letterpress method and becomean offset operation.D.Applicability of theStatuteBefore the Board may proceed with a determina-tion of a dispute, pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The facts show that the Employer assigned thedisputed work to its employees who are membersrepresented by the Typographers and that they desireto continue to perform the work.The record herein gives reasonable cause to believethatRespondent continually protested the Employ-er's assignment of the disputed work to the typogra-phers from the date of the original assignment by theEmployer on December 31, 1971. On or aboutMarch 30, 1972, the Pressmen through its president,CharlesMoore, by letter, notified Carl Johnson,Boyd's vice president, that the Pressmen would beforced to strike if Boyd violated the terms of theircontract and awarded the disputed work to thetypographers. Thereafter, the pressmen refused for atime to operate the offset presses when the typogra-phers had performed the above-described preparato-ry work assigned to them by,the Employer.On the basis of the above description of thePressmens conduct, we find reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Merits oftheDisputeAs the Board stated inJ.A. Jones ConstructionCompany,7we shall determine the appropriateassignment of the disputed work in each casepresented for resolution under Section 10(k) of theAct only after taking into account and balancing allrelevant factors. In our judgment, the followingfactors are relevant here:1.The collective-bargaining agreementsAt the time the Employer made the assignment tothe typographers, the contract between the Employerand ATU No. 4 provided in relevant part that thetypographers shall "perform all composing work"and thatthe Employer agrees to supply journeymen andapprentices full opportunity to become proficienton all new equipment, machinery or processeswhich are a substitute for, evolution of, or whichreplaces present equipment, machinery or proc-essesand the union agrees to supply whenpossible partially trained journeymen and appren-tices for that purpose. The Employer will give theunion sufficient advance notice of his intention toinstall any new equipment machinery or processesto enable the contracting parties to implement theprovisions of this section.On the other hand, the contract between theEmployer and the Pressmen had expired on Septem-ber 30, 1971, prior to the Employer's assignment. Anew contract was under negotiation but was notconsumated until May 1972, several months after theEmployer made a final assignment of the work herein dispute.8 There is some indication that the partiescarried over the terms of the expired contract whilenegotiating over the terms of a new agreement. Butthis is only a supposition. The jurisdictional clause ofthe expired contract provides in pertinent part that:... the jurisdiction of the Union for work to beperformed shall set forth in language differentfrom the red book but the jurisdiction in the redbook shall not be diminished.The "red book" referred to provides:Itisunderstood that the jurisdiction of thiscontract extends over all printing presses, includ-ing offset and letter press printing presses, andassociated devices, all work in connection withoffset platemaking, including camera operation,alldark room work, opaquing and platemaking.While these jurisdictional clauses of the expiredcontract would appear to cover part of the work thatthe Employer has assigned to the typographers, itdoes not appear to cover the work that immediatelyprecedes the burning off of the plate, i.e., theimpositioning of the film negatives on the "golden-rod" which is delivered to the pressmen for themaking of the plate.In all circumstances, the contracts of both Unions,including the Pressmen's expired contract, if it hadbeen extended during the negotiation period, wouldrInternational Association of Machinists, Lodge No 1743, AFL-CIO (Jstripping and platemakmg " Thus, it would appear to cover part of the workA Jones Construction Company),135 NLRB 1402the typographers previously had been assigned by the Employer However,8This contract was negotiated between the Pressmen and the Albanythese terms offer little guidance as a factor to be weighed in a determinationArea Commercial Printers, an employer group including Boyd Under itsof this dispute, astheywere agreed upon long after the Employer made theterms it includes"all camera operation,all darkroom work,opaquing,work assignment here in question PRESSMEN,UNION NO. 23509appear to cover part of the work assigned by theEmployer to the typographers.We cannot find thateither of the contracts clearly favors an award to oneparty over the other with respect to work designatedas "from the camera to press." On balance,however,the ATUNo. 4 contract appears to cover a greaterpart of the tasks actually encompassed by theEmployer'swork assignment favoring the typogra-phers.2.Efficiency,customers demands, qualityand cost control,and historical evolutionThe Employer's witness testified that it was foundwith a declining business because of the Company'sfailure to adopt the faster offset method of printingas requested by its customers and in particular it hadbeenwarned by its largest customer that thecustomer had certain work that was more adaptableto the faster offset method. The same customerindicated to the Company that unless it could receivecertain of its orders via the faster offset method, theCompany might lose part of its business.The Employer in an effort to forestall a furtherdecline in its business, about a year and a half priorto the installation of offset printing equipment,commenced an extensive study of the types of offsetprinting that would best suit the Company's and itscustomers' needs.9 After completion of its study, theCompany purchased an offset press, a platemaker,and accessory equipment, and laid out floor plans forthe placing of the new equipment, most of which wasplaced in the composing room area.In addition, the Company, in its study of offsetprinting, determined that its typographical employ-ees possessed the skills and training necessary toperform the preparatory work prior to the burningoff of the plate and that such preparatory work, tosome extent, requires the same skills as work tasksperformed in the letterpress method. Further, itdetermined that the work to be assigned to thetypographerswas a substitute for tasks in theletterpressmethod and was composing room work.The Employer also determined that if the workassignment were made to the pressmen it wouldresult in a layoff of typographers, but more pressmenwould be required. An assignment to the typogra-phers, however, would require no layoff of typogra-phers, but would require more pressmen.ioThe Employer's witnesses testified that the com-posing room is an integrated one in which typogra-phers from different areas in the composing room aretransferred from one area to another in accordancewithwork needs; that the assignment to thetypographers is more economical, makes for greaterefficiency because of a more steady and even flow ofwork, and allows for a higher degree of qualitycontrol.Finally, the Employer furnished credibleevidence that there was no clear-cut area practice byitscompetitors in the offset printing field whichconflicts with the work assignment here in dispute.iiUpon consideration of the entire record, we findthat the above-described factors favor an award toemployees represented by ATU.3.SkillsThere was no convincing evidence presented thateither group of craftsmen is more skilled than theother to perform the disputed preparatory offsetwork.Therewas evidence that in other offsetprinting establishments in the area both pressmenand typographers perform equally well some of thework in question. This factor is, therefore, of noassistance in resolving the dispute.4.Other factors 12Other factors normally considered as relevant, suchas prior awards, area and industry practice, and pastpractice of the Employer, are of little aid in theresolution of these disputes. None of the Unionsinvolved in this case has been certified. It appears,from the record herein, that the Employer's assign-ment of the preparatory offset work up to the makingof the plate more closely follows the historicalpattern of work tasks performed by typographers inthe composing room of the printing plant as operatedby the Employer herein. The record is entirely silentwith respect to any evidence that would justify aconclusion that the work assigned by the Employerto the typographers was historically an evolution orsubstitute for skills and tasks performed by press-men.5.Conclusionas to meritsOn the basis of the foregoing,it isclear that therelevant factors favor an award of the disputed workto the typographers. The Employer'sassignment,efficiency of operation, similarity of tasks to work9During the I 1/2-year period that the companymade its survey,businessat the Company dropped by about 25 percent due to the lack of"offset printing" capability10 It appearsthatif the preparatoryoffset work had been assigned to thepressmenitwould havenecessitatedthe layoff of four to eight typographersand it would have been necessaryto hire new pressmen to supplement thelaid-off typographers11This is evidenced by Board decisions covering offset workin the samearea Such work is similar to, but not in all cases the same as the work inquestion here In each decision,theBoard limited the award to theparticular work in dispute SeeWilliams Press, Inc,186 NLRB No 114,Williams Press, Inc,166 NLRB 693,J R Condon & Sons, Inc,148 NLRB35612 It does not appear from the record that the parties have agreed uponvoluntary methods for the adjustment of jurisdictional disputes 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviouslyperformedby typographers,job preserva-tion,and customer demands, all indicate such aresult.Accordingly,we shall determine the disputeherein byconfirmingthe Employer's assignment toits employees who are representedby the ATU No.4. In making this determination,we are assigning thework in question to employeesrepresented by ATUNo. 4, and nottoATU No.4 or its members.This awardis limited to the work in dispute in thiscase.DETERMINATION OF DISPUTEPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees employed by Boyd Printing Co.,Inc., as typographers and currently represented byAlbany Typographical Union No. 4, AFL-CIO, areentitled to the following work in relation to offsetprinting:allpreparatory effortwork includingcamera work and preparation of the"goldenrod"and delivery of the"goldenrod"to pressmen in theplatemaking area.2.AlbanyPrintingPressmen,AssistantsandOffsetWorkers Union No.23,AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require the Employer to assignthe above-describedwork to pressmen who arerepresentedby that labororganization.3.Within 10 days from the date of this Decisionand Determination of Dispute,AlbanyPrintingPressmen,Assistants and Offset Workers Union No.23, AFL-CIO, shall notify the Regional Director forRegion 3 whether it will refrain from forcing orrequiring the Employer,by means proscribed inSection 8(b)(4)(D), to assign the work in dispute toemployees represented by the Pressmen'sUnionrather than to those representedby Albany Typo-graphical Union No.4,AFL-CIO.